DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election, with traverse, of Group II, in the reply filed on 11/22/21, is acknowledged. However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
3.  The amendment, filed 11/22/21, has been entered. Claims 55-71 are pending. Claims 14 are cancelled. Claims 65-71 are newly added. Claims 55 and 56 are amended. Claims 55-71 are under examination.

Information Disclosure Statement
4.  The information disclosure statements (IDS) submitted on 06/04/20 and 06/21/22 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent 


6.  Claims 55-71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (e.g. abstract ideas and/or natural correlations) without significantly more. 
Independent claim 55 recites, in part, “...calculating a post-treatment microbiome health index based on the relative abundance of bacteria from the selected group of taxonomic classes; and determining the success of treating the patient for the medical disorder”; wherein calculating and determining are abstract ideas (i.e. mathematical concepts and mental processes including observation, evaluation, judgement and/or opinion).  Independent claim 63 recites, in part, “... calculating a microbiome health index based on the relative abundance of bacteria from a selected group of taxonomic classes; and correlating the microbiome health index with a medical condition of the patient” wherein calculating and correlating are abstract ideas (i.e. mathematical concepts and mental processes including observation, evaluation, judgement and/or opinion) and the correlation between a microbiome and a medical condition is a natural phenomenon (e.g. see Kaplan et al. 2013 (US 2013/0224155) at for example, [0059, 0066] which teaches the relationship between gut microbiota and humans is the handiwork of nature, not the handiwork of man). Therefore, although the claims are drawn to a statutory category, i.e. a method; and thus, Step 1 of the subject matter eligibly analysis is yes; the claims are also directed to judicial exception(s) as set forth above. Accordingly, Step 2A, prong 1, is also yes. 
The judicial exception(s) is/are not integrated into a practical application because positively recited steps for “obtaining” a fecal sample and/or “quantifying” the relative 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because obtaining a sample (either before or after a generically claimed “treatment”) and determining relative abundance(s) of the bacteria, do not add meaningful limitations since both are insignificant extra-solution activities (i.e. data gathering steps). There are no other elements in claims 55 and 63.  Dependent claims 56, 65, 66, and 67 actually add additional judicial exceptions that are also abstract ideas (e.g. additional mathematical calculations). Dependent claims 57, 58, 59, 60, 64, 68, 69, 70 and 71, merely specify the class of naturally occurring bacteria to assess and dependent claim 62, merely specifies the time range to wait; and thus none of these are sufficient to amount to significantly more than the 
Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exceptions (i.e. mathematical concepts, mental processes and/or natural phenomena) and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, Step 2B is no.  
Consequently, based upon consideration of all of the relevant factors with respect to the claims as a whole, as currently written, the claims are rejected as ineligible subject matter under 35 U.S.C. 101.  
	

Claim Rejections - 35 USC § 112
7.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.  Claims 61 and 66-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 recites the limitation "the microbiota restoration therapy composition" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because there is no microbiota restoration in independent claim 55, from which it depends. In addition, claim 61 is drawn to a product (i.e. a composition) and therefore does not add a positively recited step to a method for “... for assessing a medical treatment...” as claimed in claim 55. Therefore, there is no reasonable interpretation to use and proceed for compact prosecution, and thus claim 61 was not further considered on merits. Accordingly, clarification is required to ascertain if and/or how claim 55 and 61 are integrated and thereby remove the ambiguity of scope.  
Claim 66 and Claim 67 are each unclear because claim 65 (from which they depend) introduces “a pre-treatment microbiome health index”, but claims 66 and 67 also recite “a pre-treatment microbiome health index” (see line 1 of each). In both cases, line 1 should recite “...wherein calculating the pre-treatment microbiome health index...” in order to remove the ambiguity of scope (i.e. how many indices are required?)
Claim 67 is also unclear because it refers to determining a 5th, 6th, 7th, 8th, and/or 9th relative abundance, without any reference to a 1st, 2nd, 3rd, and/or 4th relative 
Claim 68 (which depends from claim 56) recites the limitation "the fifth relative abundance" in line 1.  There is insufficient antecedent basis for this limitation in the claim because a 5th relative abundance is not introduced until claim 67 (see above).
Claim 69 (which depends from claim 57) recites the limitation "the sixth relative abundance" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim because a 6th relative abundance is not introduced until claim 67 (see above).
Claim 70 (which depends from claim 58) recites the limitation "the eighth relative abundance" in line 1.  There is insufficient antecedent basis for this limitation in the claim because an 8th relative abundance is not introduced until claim 67 (see above).
Claim 71 (which depends from claim 59) recites the limitation "the ninth relative abundance" in line 1.  There is insufficient antecedent basis for this limitation in the claim because a 9th relative abundance is not introduced until claim 67 (see above).
Accordingly clarification is required.

Claim Rejections - 35 USC § 102
9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

10.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.  Claims 55-60 and 62-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bajaj 2014 (US 2014/0224155). 
	Bajaj teaches methods for monitoring the efficacy of a treatment protocol (i.e. assessing a medical treatment) in a patient with liver disease (i.e. a medical disorder) comprising analyzing stool samples for a gut microflora (i.e. requires obtaining a fecal sample) to determine a gut microbiome signature prior to the commencement of a treatment protocol as compared to a gut microbiome signature during and/or after cessation of the treatment protocol; wherein the success of treating the patient is determined by comparing signatures obtained and/or correlating signatures to various hallmarks or symptoms of diseases; including determining relative increases and decreases in particular taxon of bacteria (e.g. see [0009-0010, 0012, 0031-0032, 0050-0051]; and Bajaj claims 16 and 17; meeting limitations found in instant claims 55, 63, 65, and 66). Bajaj teaches the identification of up to about 10 key microbes (i.e. 1 to 10 relative abundances) would be sufficient to link the bacteria to the disease condition (e.g. [0032]; meeting limitations found in instant claims 56 and 67-71). Bajaj teaches 
	Therefore, Bajaj anticipate the invention as claimed. 

Conclusion
12. No claims are allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
December 7, 2021